Title: Gilbert J. Hunt to Thomas Jefferson, 30 January 1816
From: Hunt, Gilbert John
To: Jefferson, Thomas


          
            
              Respected Sir,
               New York Jany 30 1816
            
            The honor of your signature to the enclosed paper will confer a particular obligation on the author.
            The hope of this favor being granted would not have been indulged, nor this trouble intruded upon one in your dignified retirement, but for the liberality which is known to dwell in the bosoms of the friends and Supporters of Columbian Liberty.
            
              Your most obt St.
              G. J. Hunt
            
          
          
            N.B. A return of the enclosed will be attended with my thanks, & you have my best wishes for your health & happiness.—
          
        